233 F.3d 1017 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.5 S 351 Tuthill Road, Naperville, Illinois, Defendant,Appeal of:  John Bochnewych, Claimant.
No. 99-4082
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 15, 2000Decided December 5, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 97 C 8887--James F. Holderman, Judge.[Copyrighted Material Omitted]
Before Flaum, Chief Judge, and Cudahy and  Evans, Circuit Judges.
Cudahy, Circuit Judge.


1
On September 27,  1997, DuPage County Sheriff's Deputy  Lance Todd responded to a complaint of  barking dogs on Tuthill Road in  Naperville, Illinois. At the address  reported, he found a dilapidated house.  Deputy Todd called the sheriff's office  and learned that Peter Boch was the owner  of the property at 5 S 351 Tuthill Road.  Boch had been arrested and convicted for  possession of cannabis earlier that year.  Claiming a concern for the health of the  occupants, Deputy Todd and Deputy James  Mendrick entered the residence. Inside,  the deputies found ten closed ziplock  bags containing a green leafy substance,  another ziplock bag containing partially  opened ziplock bags also holding a green  leafy substance, a scale, a loaded Marlin  30/30 lever action rifle and about  fifteen discharged shotgun cartridges. In  the basement they found three plant  growing lights hanging from the ceiling,  and a dozen ceramic pots filled with soil  and connected to canisters of carbon  dioxide gas.


2
Later that day the officers obtained and  executed a search warrant for the house.  They seized several bags of leafy  material, two containers of plant food,  twenty-three plant pots with soil,  timers, several plant growing lamps,  packaging materials, a triple beam scale,  seeds packaged in small containers, and  an air heater. The leafy material was  determined upon analysis to be eight  pounds of marijuana. The quantity of  marijuana and paraphernalia found in the  home were determined to be consistent  with manufacturing and distributing  marijuana.


3
On December 23, 1997, the United States  filed a verified complaint for forfeiture  under 21 U.S.C. sec. 881(a)(7). The  property to be forfeited may have looked  like a typical residence to the average  viewer. But it is, legally, unique in  ways that complicated the forfeiture  process. First, the property is legally  described as "Lots 14 and 15 in Block 3  of Arthur T. McIntosh Co.'s DuPage  Farms," and each lot, or parcel, bears a  different permanent index number in the  DuPage County tax assessment records. The  residence is located on parcel number 08-  08-202-012. Parcel 08-08-202-013 is  vacant. The two parcels are taxed  separately.


4
Further, although Peter Boch purchased  both parcels together, and paid $25,000  to his wife upon their divorce to obtain  her interest in the property, Boch had  since tried to distance himself from the  vacant half of the land. On October 8,  1985, Boch placed the vacant half of the  land in trust, and that same day  transferred his interest in the trust to  his father, John Bochnewych. A Naperville  bank serves as trustee. Shortly after the  trust was created, in December of 1985, a  confidential informant identified Boch as  a multi-kilogram distributor of cocaine  in Illinois.

The relevant terms of the trust state:

5
The interest of each and every  beneficiary hereunder and of all persons  claiming under them or any of them shall  be only in earnings, avails, and proceeds  arising from the sale or other  disposition of said real estate and each  interest is hereby declared to be  personal property, and no beneficiary  hereunder shall have any title or  interest, legal or equitable, in or to  said real estate as such, but only an  interest in the earnings, avails and  proceeds thereof as aforesaid.


6
The trust instrument further states that  the trustee shall have, among other  things:


7
[f]ull Power and authority . . . to  improve, manage, protect, and subdivide  said premises or any part thereof . . .  to contract to sell, to grant options to  purchase, to sell on any terms, to  convey, either with or without  consideration, to convey said premises or  any part thereof to a successor or  successors in trust and to grant to such  successor or successors in trust all of  the title, estate, powers and authorities  vested in said trustee, to donate, to  dedicate, to mortgage, pledge or  otherwise encumber, said property, or any  part thereof, to lease said property or  any part thereof from time to time . . .  .


8
Gov't Resp. to Claimant's Motion to Quash  and Suppress, Ex. 4A (hereinafter Trust  Agreement).


9
Boch possesses all of the deeds,  contracts, insurance policies and other  official documents relating to the  property. Boch secured a mortgage on the  property and made the payments. Boch also  paid the taxes and utilities on the  property. Additionally, Boch permitted  friends and acquaintances to store their  vehicles on the vacant land without  securing his father's permission for them  to do so.


10
Bochnewych had not been inside the house  on the defendant property for  approximately twenty years and believes  it to have been vacant since 1994.  Bochnewych stated that he does not know  any details of the mortgage. Bochnewych  is unaware of the dates of any leases or  rentals of the property, and the only  information he could provide was, "I know  [Peter] rented [it]." Appellant's Motion  to Dismiss, Ex. B at 17 (hereinafter  Bochnewych Dep.). Bochnewych never  received any rent on the property.  Bochnewych stated that he does not know  what obligations or rights Boch retained  after placing the property in trust.


11
Bochnewych claims to have known nothing  about the illegal activity on the  property.  When asked whether he did  anything to assure that the use of the  property was legal Bochnewych stated, "I  don't know that. It's all [Peter's]." Id.  at 60.


12
In October of 1997, Boch contracted to  sell the property to William and Mayling  Tein. The contract did not mention  Bochnewych or the trust and Bochnewych  did not sign the agreement. On the other  hand, Bochnewych did execute, along with  Boch, a direction to the trustee to  convey the property to William Tein.  The  sale was never completed because of a  lien on the property.


13
Bochnewych contested the forfeiture,  claiming he was the owner of the vacant  parcel, and an innocent owner at that.  Based on his professed innocent  ownership, Bochnewych moved to quash the  search warrant regarding the property at  5 S 351 Tuthill Road and to suppress the  evidence obtained by the search. The  district court denied the motion.


14
The parties filed cross motions for  summary judgment. The district court  denied Bochnewych's motion for summary  judgment due to his failure to submit a  Local Rule 12(M) statement. Because of  this failure, the district court deemed  the facts in the government's Local Rule  12(M) statement admitted. Based on those  facts the district court found that  Bochnewych lacked Article III standing to  contest the forfeiture and granted the  government's motion for summary judgment.  The district court denied Bochnewych's  motion for reconsideration and made a  final entry of judgment of forfeiture.  Bochnewych appeals from the judgment  granting the government's motion for  summary judgment and the denial of  Bochnewych's motion for summary judgment.  The decree of forfeiture to the United  States was made subject to the interests  of Allegiant Bank, FSB, the holder of a  mortgage interest in the property, and  subject to the interest of the DuPage  County Treasurer in the unpaid real  estate taxes on the property.

I.  Article III Standing

15
We must first resolve whether  Bochnewych, as the beneficiary of a land  trust, has standing to challenge the  government's effort to forfeit the land  that is the subject of the trust.  Bochnewych's standing to contest the  forfeiture is a question of law, which we  review de novo. See United States v. 5000  Palmetto Drive, 928 F.2d 373, 375 (11th  Cir. 1991).


16
In order to decide whether Bochnewych's  interest in the land gives rise to  standing, we must clarify what that  interest is. State law defines and  classifies property interests for  purposes of the forfeiture statutes,  while federal law determines the effect  of the property interest on the  claimant's standing. See United States v.  Lester, 85 F.3d 1409, 1412 (9th Cir.  1996). The garden variety Illinois land  trust gives trust beneficiaries "full  powers of direction and control," and  deems these rights to be personal  property. Quinn v. Pullman Trust & Sav.  Bank, 98 Ill.App.2d 402, 404 (1968). Had  Boch set up such a trust here, the case  would be easier because Bochnewych would  essentially be the owner of the property.  That was the situation the Fourth Circuit  confronted in United States v. Santoro,  866 F.2d 1538 (4th Cir. 1989). Upon  divorcing his wife, a man conveyed his  one-half interest in property to his wife  with the understanding that it would be  used for the maintenance and education of  the children. See id. at 1544. The court  concluded that the children were  beneficial owners of one-half of the  property, and therefore had standing. See  id. at 1545.


17
But Boch appears to have established an  unorthodox land trust. While beneficiary  Bochnewych has an interest in the  "earnings, avails, and proceeds arising  from the sale or other disposition of  said real estate," the beneficiary does  not have the power to manage, lease or  sell the property. Moreover, a trust  provision permits the trustee to sell the  property "on any terms, with or without  consideration." So unlike the children in  Santoro, whose trustee presumably had an  obligation to maximize the proceeds from  the land, Bochnewych's trustee may sell  the land for a peppercorn if he wishes.  It is not exactly right, therefore, to  call Bochnewych a beneficial owner of the  land. This was essentially the basis for  the district court's decision; it  reasoned that because Bochnewych did not  have legal or equitable title to the real  estate itself, he could not have  standing. See Mem. at 8-9. But the fact  remains that should the property be sold  for any amount of money, that money is  due to Bochnewych. So Bochnewych's  interest is a right to future proceeds of  unknown value. Does that interest  establish that Bochnewych has Article III  standing? We answer that question by  reviewing the purpose of Article III  standing.


18
Under Article III of the Constitution,  the federal judicial power extends only  to "cases" or "controversies." This limi  tation on judicial power assures that  courts play a "proper--and properly  limited--role . . . in a democratic  society." Family & Children's Ctr., Inc.  v. School City of Mishawaka, 13 F.3d  1052, 1058 (7th Cir. 1994) (quoting Warth  v. Seldin, 422 U.S. 490, 498 (1975)). To  satisfy Article III, a plaintiff must  allege (1) an immediate threat of injury;  (2) fairly traceable to the defendant's  conduct; that (3) a favorable federal  court decision likely would redress or  remedy. See Lujan v. Defenders of  Wildlife, 504 U.S. 555, 561-62 (1992).  There is no question that prongs two and  three are met in this case. The dispute  is whether Bochnewych, who does not own  or control the land or its sale price,  faces an immediate threat of injury if  the land is forfeited. We have described  the Article III standing requirements as  "undemanding." Family & Children's Ctr.,  14 F.3d at 1058. It is instructive in  this case to review the injuries that are  not sufficiently "concrete or  particularized" to establish standing.  Id. at 560-61. We have stated that a  plaintiff who has merely an "intellectual  or academic curiosity" in the outcome of  a suit does not have standing. S. E. Lake  View Neighbors v. Dep't of Hous. and  Urban Dev., 685 F.2d 1027, 1033 (7th Cir.  1982). "Purely psychological harm"  suffered by a plaintiff is not sufficient  to establish standing. Freedom From  Religion Found., Inc. v. Zielke, 845 F.2d  1463, 1467 (7th Cir. 1988). Similarly,  "simple indignation," or an impact on  "one's opinions, aspirations or ideology"  do not suffice to establish standing.  Harris v. City of Zion, 927 F.2d 1401,  1405 (7th Cir. 1991) (quoting in part  People Organized for Welfare and  Employment Rights v. Thompson, 727 F.2d  167, 171 (7th Cir. 1984)). But, if the  Naperville residence is forfeited,  Bochnewych will suffer an injury that is  more than intellectual, psychological or  ideological. He will lose the opportunity  to receive the proceeds, if and when the  land is sold. We think this is more than  enough to give him an actual stake in the  outcome of the suit, and to make his  dispute with the government a genuine  "case or controversy" justifying our  exercise of judicial review.


19
We recognize that this conclusion may  appear to be in tension with those of  some sister circuits, which have held  that in the unique setting of drug-  related forfeiture cases, a plaintiff  does not have a stake in the outcome of  the dispute--even if he is ostensibly the  owner--unless he exercises "dominion and  control" of the res. See, e.g., United  States v. 526 Liscum Dr., 866 F.2d 213,  217 (6th Cir. 1989); United States v. 900  Rio Vista Blvd., 803 F.2d 625, 630 (11th  Cir. 1986); United States v. One 1945  Douglas C-54 (DC-4) Aircraft, 604 F.2d 27  (8th Cir. 1979). Using this "dominion and  control" formulation, the Ninth Circuit  held in a case similar to the one before  us today that where a man gave his  father-in-law title to land, but  continued to pay property taxes, to  manage the rental property and to control  access to the land himself, the father-  in-law did not have a sufficient interest  to give rise to standing. See United  States v. Vacant Land, 15 F.3d 128, 130  (9th Cir. 1993). The court explained that  "[t]hese cases turn on a finding that the  title holder is a strawman holding  nominal title as a subterfuge for a drug  trafficker, rather than being a true  owner of an interest in the property."  See id.


20
As a matter of public policy, we can see  the reason for closing courts to these  claims of nominal owners, because they  are in furtherance of an illegal and  socially destructive purpose. But the  social imperatives at work in these cases  hardly justifies characterizing the  problem as one of constitutional  standing. We require a plaintiff to  demonstrate standing in order to assure  that we are refereeing an actual, rather  than a hypothetical, dispute. See Lujan,  504 U.S. at 560-61.  Indeed, we police a  plaintiff's standing precisely to ensure  that we are acting as a court, rather  than as "ombudsmen of the general  welfare," a role more properly ascribed  to Congress. Valley Forge Christian Coll.  v. Americans United for Separation of  Church and State, Inc., 454 U.S. 464, 487  (1982). It seems to us that in  scrutinizing a would-be forfeiture  plaintiff's interest for evidence of  straw ownership, courts are not policing  their own exercise of power, but policing  those whom they perceive to be doing the  bidding of drug traffickers, by refusing  to provide an avenue of legal redress.  One might call it judicial abdication in  the service of judicial activism. Cf.  Marrese v. Am. Acad. of Orthopaedic  Surgeons, 726 F.2d 1150 (7th Cir. 1984)  (dissenting opinion).


21
The "dominion and control" inquiry as  applied to Bochnewych's claim seems to  focus more on the prudential dimension of  standing than the "injury-in-fact"  dimension. Even under the former heading,  we think the more stringent test is  misguided on the present facts. The  legislative history of forfeiture law  "indicates that a rather expansive 'zone  of interests' is protected by the  innocent owner provision." United States  v. U.S. Currency, $81,000, 189 F.3d 28  (1st Cir. 1999). Moreover, we note that  both the Supreme Court and the Congress  have recognized the potentially draconian  reach of the civil forfeiture laws, in  the years since our sister circuits  adopted the "dominion and control" test  for forfeiture cases. In April of this  year, Congress passed the Civil Asset  Forfeiture Reform Act of 2000, which  requires the government to prove the  connection between the property to be  forfeited and the drug activity by a pre  ponderance of the evidence, rather than  to prove merely probable cause to believe  there is a connection. See Pub. L. No.  106-185, 114 Stat. 202 (2000). And  several years ago, the Supreme Court  issued a trilogy of opinions truncating  the long arm of civil forfeiture. See  United States v. James Daniel Good Real  Prop., 510 U.S. 43 (1993) (holding that  owners are entitled to court hearings  before government may seize allegedly  drug-tainted property); Austin v. United  States, 509 U.S. 602 (1993) (holding that  the Excessive Fines Clause applies to  civil forfeitures); United States v.  Parcel of Land Known as 92 Buena Vista  Ave., 507 U.S. 111 (1993) (upholding the  innocent owner defense). In light of the  other branches' calls for rational  application of the useful tool of civil  forfeiture, we think it particularly  imprudent to adopt without a specific  reason a test that appears to increase  the harshness of the forfeiture remedy.  So we will hew to the traditional "actual  stake in the outcome" test in analyzing  whether Bochnewych has standing to  challenge the government in this case.  The facts suggest that he does have a  sufficient interest in the land to give  him an actual stake in the outcome of  this dispute, even though he may not own,  dominate or control the land.


22
Two cases are particularly instructive  in reaching this conclusion. In both, the  would-be plaintiff, like Bochnewych,  stood to gain money indirectly from the  outcome of a dispute between two other  parties. In both, we concluded that the  third party had standing to sue based on  the other parties' dispute. In Family &  Children's Ctr., Inc. v. Sch. City of  Mishawaka, 13 F.3d 1052 (7th Cir. 1994),  we held that a facility with physical  (but not legal) custody of children with  disabilities had standing to sue the  local school district for allegedly  withholding special education funds from  the children. Although the dispute was  properly between the children (or their  parents) and the school district, we held  that if the school district did turn over  funds for the children, the child care  facility would benefit financially, and  therefore it, too, had standing. See id.  at 1059. Similarly, in Amato v. Wilentz,  952 F.2d 742 (3d Cir. 1991), the Third  Circuit held that a county had standing  to sue the state's chief justice for a  First Amendment violation when the chief  justice denied a movie company permission  to film in the county courthouse. The  Third Circuit agreed with the county that  although the chief justice directly hurt  the movie company, the county was  indirectly hurt because it lost out on  the $250,000 rental fee the movie company  had promised it. Therefore, the county  had a right to sue the chief justice.  "That is our standing. We want the  money," the county told the court. See  id. at 747 n.5.


23
Just so here. Although the facts before  us suggest that Peter Boch may have had  dominion and control of the vacant  property, that does not mean his father  had no stake in the outcome of the  forfeiture dispute. John Bochnewych has,  according to the terms of the trust, the  right to any proceeds realized from the  sale of the property. That is his  standing. He wants the money, or at least  the legal right to it should the property  be sold. Of course, we recognize that  Bochnewych may have extinguished that  right if he participated in or endorsed  his son's drug operation. So the real  issue in this case is whether Bochnewych  can be implicated in the drug activity.  We think it best to confront the issue of  Bochnewych's role in the offense head-on  rather than evade it by barring him from  the courthouse. We therefore reverse the  district court, and hold that Bochnewych  has standing to contest the government's  forfeiture efforts in this case.

II.  Severance of Land

24
This leaves us with the question whether  Bochnewych may block the forfeiture of  the vacant half of the land because it is  a separate parcel on which no drug  activity has occurred or because--even if  it was the site of drug activity--he is  an innocent owner. The district court did  not analyze these issues in its opinion,  since it decided Bochnewych did not have  standing. Indeed, Bochnewych himself  devoted just one paragraph of his six-  page motion for summary judgment to the  argument that the parcels were severable.  In its cross-motion for summary judgment,  the government never squarely addressed  the argument that the parcels should be  severed for forfeiture purposes. On  appeal, Bochnewych does not ask us to  decide this issue, but only asks that the  case be remanded for a trial on the  issue. The government urges us to affirm  the district court's grant of summary  judgment in its favor. Summary judgment  is proper "if the pleadings, depositions,  answers to interrogatories and admissions  on file, together with the affidavits, if  any, show that there is no genuine issue  as to any material fact and that the  moving party is entitled to judgment as a  matter of law." Fed. R. Civ. P. 56(c). A  genuine issue of material fact exists for  trial when, in viewing the record and all  reasonable inferences drawn from it in a  light most favorable to the non-movant, a  reasonable jury could return a verdict  for the non-movant. See Anderson v.  Liberty Lobby, Inc., 477 U.S. 242, 248  (1986).


25
The forfeiture statute broadly states  that "[a]ll real property, including any  right, title, and interest in the whole  of any lot or tract of land . . . which  is used, or intended to be used, in any  manner or part, to commit, or to  facilitate the commission of" a drug  offense is forfeitable. 21 U.S.C. sec.  881(a)(7). In a civil forfeiture  proceeding under the law in effect at the  time of this forfeiture, the government  must show probable cause that the  property is subject to forfeiture. Once  the government has made this showing,  which has been defined as "reasonable  grounds for belief of guilt, supported by  less than prima facie proof but more than  mere suspicion," United States v. 1982  Yukon Delta Houseboat, 774 F.2d 1432,  1434 (9th Cir. 1985), the burden shifts  to the claimant to prove by a  preponderance of the evidence that the  property was not unlawfully used or that  he did not know about or consent to the  illegal use. See United States v. 7715  Betsy Bruce Lane, 906 F.2d 110 (4th Cir.  1990).


26
In this circuit, we consider property  forfeitable if its connection to the  underlying drug transaction is "more than  incidental or fortuitous." United States  v. 916 Douglas Ave., 903 F.2d 490, 494  (7th Cir. 1990). However, we have stated  that our test is only semantically  distinguishable from the "substantial  connection" test used in other circuits.  See 916 Douglas Avenue, 903 F.2d at 494.  Therefore, we may survey cases inside and  outside our circuit for guidance in  determining whether the Boch property is  severable from the Bochnewych land held  in trust.


27
In United States v. Santoro, 866 F.2d  1538 (4th Cir. 1989), the court  considered farm property held by a single  owner (whose children were beneficial  owners of one-half the entire property by  virtue of a trust) bisected by a road and  taxed as two separate parcels. The legal  description of the property treated the  whole of the land as one unitary tract.  The drug transactions leading to  forfeiture had taken place on the smaller  of the two portions of the land, but the  government was permitted to forfeit all  of the land. The court reasoned that the  property was legally described as a  single tract, despite the existence of  the road and the fact that the two  portions were taxed separately. Further,  the land was held by a single owner who,  when she designed a trust to benefit her  children, placed the entire piece of  property in trust.


28
The scenario we confront today is  different enough that we cannot say as a  matter of law that this house and this  vacant lot were part of one unitary  property. DuPage County taxes the house  and the lot using two different  identification numbers. Even the legal  description of the property known as 531  S Tuthill Road refers explicitly to "Lots  14 and 15." Perhaps most critically, Boch  placed the vacant lot, but not the house,  in trust. This key fact distinguishes the  case sharply from Santoro, where the  owner placed the entire lot in trust.  Where the owner has treated the property  as unitary, it seems appropriate for the  court to do so. But here, owner Boch has  treated the two parcels as discrete,  retaining one and legally distancing  himself from the other. And we are  missing key facts that will likely help  the district court decide whether the  parcels are truly unitary or truly  divisible. In particular, there is no  indication in the record how this--or  these--properties are configured. Are we  talking about a house and adjacent yard?  Or are we talking about a house located  next to a separate lot on which a second  house could be constructed?1 The  record, as it stands currently, does not  shed enough light on these issues to  justify the grant of summary judgment for  either party on the severance issue.

III.  Innocent Ownership

29
One related issue remains. Bochnewych  argued in his motion for summary judgment  below, and on appeal, that he is an  innocent owner. On appeal, the government  has argued that drug activity took place  in the house and that the trust parcel  "was directly adjacent to the [house]."  Appellee's Br. at 15. The government also  notes that Boch paid the taxes, utility  bills and mortgages on both parcels. It  concludes that "there were reasonable  grounds to believe there was a nexus  between [the vacant lot] and the activity  taking place [next door]." Id. We suspect  that when the district court takes this  case on remand, it may require more in  the way of evidence tying the vacant lot  to the house, although this may depend on  whether the house and the lot are found  to be a single property or two separate  properties. We are influenced in part by  the fact that Congress, in its recent  forfeiture reform initiative, raised the  quantum of proof for connecting a  forfeiture target with drug activity from  probable cause to preponderance of the  evidence.2 In the present case, there  is nothing in the record to show that the  vacant lot was the site of drug  transactions, was used to grow drugs or  was used to shield drug activity next  door. There is only the allegation that  the lot was located next to the drug  cultivation center, and was maintained by  Peter Boch.


30
In any event, should the government  satisfy the district court that the  vacant lot was connected to the drug  activity, Bochnewych will then have the  opportunity to prove by a preponderance  of the evidence that he was an innocent  owner; that is, that he did not know  about or consent to the illegal use. See  United States v. 7715 Betsy Bruce Lane,  906 F.2d 110 (4th Cir. 1990). The  government implies that Bochnewych  consented to Boch's use of the land by  wholly neglecting to monitor it, visit it  or even inquire about it with his son.  Recall that when asked if he had taken  any steps to assure that "his" land was  used lawfully, Bochnewych replied "I  don't know that. It's all [Peter's]."  Bochnewych Dep. at 60. While Bochnewych  was obviously not a hands-on trust  beneficiary, we think it is a slight  stretch to interpret this statement as  consent to the operation of a drug  enterprise sufficient to withhold the  innocent owner defense from Bochnewych as  a matter of law. If Bochnewych has not  been on the land for twenty years, it is  possible, though perhaps not probable,  that he did not know about the drug  activity. And although Bochnewych's  deposition suggests a certain paternal  indulgence, we are reluctant to transmute  as a matter of law that all-too-human  tendency into consent for his son to run  a drug operation on the land. We think  that a factfinder would be better off  hearing Bochnewych's live testimony in  order to decide whether the father knew  of or endorsed his son's activity, and  therefore whether the innocent owner  defense is available to him.


31
In sum, we reverse the grant of summary  judgment in favor of the government on  the Article III standing issue. And we  decline to affirm the grant of summary  judgment based on conclusions that the  property is indivisible and Bochnewych  was not an innocent owner. We remand the  case to the district court for further  proceedings on the issues of property  indivisibility and innocent ownership in  accordance with this opinion.



Notes:


1
 Not coincidentally, the divisibility of the  properties may strengthen or weaken Bochnewych's  interest in the property. For instance, if the  parcel in trust for him is merely a yard, it is  unlikely to have much market value absent the  accompanying house. In such a case, it would best  serve the goals of forfeiture to treat the land  as one because the house that served as the drug  cultivation center dominated the land. And it  would harm Bochnewych very little because his  property would be nearly unsalable. But if the  parcel in trust is a wholly autonomous lot, then  it is both less apparent that the drug activity  in the neighboring house tainted it, and more  apparent that Bochnewych has something of value,  because the property could be sold notwithstand-  ing the forfeiture next door.


2
 Under the Civil Asset Forfeiture Reform Act of  2000, the burdens of proof have been reallocated,  so that the government must prove the connection  between the property to be forfeited and the drug  activity by a preponderance of the evidence. The  Supreme Court explained in Landgraf v. USI Film  Products that although retroactive application of  statutes is usually disfavored, in some situa-  tions, "a court should 'apply the law in effect  at the time it renders its decision.'" 511 U.S.  244, 272 (1994) (citing Bradley v. School Bd. of  City of Richmond, 416 U.S. 696, 711 (1974)).  Retroactive application is particularly appropri-  ate where a procedural rule is changed after a  suit arises "[b]ecause rules of procedure regu-  late secondary rather than primary conduct . . .  ." Landgraf, 511 U.S. at 275. The decision wheth-  er to apply a new procedural rule "ordinarily  depends on the posture of the particular case."  Id. at 275 n.29. The district court knows the  posture of this case best, and is in the best  position to decide whether the old or new regime  should apply on remand.